MEMORANDUM **
Kava Mone Toia appeals his guilty-plea conviction and 121-month sentence for conspiracy to distribute and possess with intent to distribute in excess of 50 grams of methamphetamine and in excess of 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Toia has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.